Modification No. 3

Regarding

Amended and Restated Loan Agreement

Among

Certain Lenders,

HSBC Bank USA, As Agent

And

MOOG INC.

        This Modification No. 3 dated as of December 17, 2004 ("Modification")
to the Amended and Restated Loan Agreement dated as of March 3, 2003 as modified
by Modification No. 1 and Modification No. 2 thereto dated as of August 6, 2003
and as of March 5, 2004, respectively (collectively, the "Agreement") is entered
into by and among MOOG INC., a New York business corporation ("Moog Inc."),
certain lenders which are currently parties to the Agreement ("Lenders"), and
HSBC BANK USA, NATIONAL ASSOCIATION, a bank organized under the laws of the
United States of America, successor by merger to HSBC Bank USA, as agent for the
Lenders ("Agent").

RECITALS

        A.    Moog Inc. has advised the Agent and the Lenders that Moog Inc.
intends to make an offering of senior unsecured subordinated notes in an amount
up to $150,000,000 and with a stated maturity date in 2015 ("Note Offering"),
and Moog Inc. may use the proceeds of the Note Offering to temporarily pay down
the Revolving Loan facility under the Agreement or for other corporate purposes.

        B.    Moog Inc. has also advised the Agent and the Lenders that it would
be beneficial to Moog Inc. and its Subsidiaries to include Moog Inc.'s
subsidiary, Moog Components Group Inc. ("Moog Components") as a borrower for
Revolving Loans, Swingline Loans and Letters of Credit under the Agreement.

        C.    Moog Inc. has requested that the Agent and the Lenders modify the
Agreement:


  (i)
   To permit the Note Offering without diminishing the basket for Permitted
Indebtedness and, provided the Note Offering occurs, the voluntary prepayment of
the Revolving Loan with the proceeds thereof without causing any reduction in
the Revolving Loan Maximum Aggregate Principal Amount and without any
application thereof to a prepayment of the Term Loan;


--------------------------------------------------------------------------------



- 2 -

  (ii) To permit Moog Components to be a Borrower with respect to Revolving
Loans; and
        (iii)
   To increase the baskets and sublimits for Permitted Acquisitions,
Permitted Indebtedness, Consolidated Capital Expenditures and Letters of Credit.


        D.    The Agent and the Lenders are agreeable to the foregoing to the
extent set forth in this Modification and subject to each of the terms and
conditions stated herein.

        E.    The Borrower and each of the guarantors under the Agreement
("Guarantors") will benefit from the modifications set forth herein.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants set forth herein, and of the loans or other extensions of credit
heretofore, now or hereafter made by the Lenders, to, or for the benefit of Moog
Inc. and its Subsidiaries, the parties hereto agree as follows:

        1.     Definitions. Except to the extent otherwise specified herein,
capitalized terms used in this Modification shall have the same meanings
specified in the Agreement.

        2.     Modifications.

                (a)     The existing definitions of Borrower and HSBC Bank are
deleted and the following new definitions are added to Section 1 as 1.86, 1.87,
1.88 and 1.89 thereto:

  "1.86 Borrower" means for the purposes of all articles and   sections of this
Agreement except the "Designated   Provisions", as set forth below, (i) either
of Moog Inc. or   Moog Components or (ii) collectively, Moog Inc. and   Moog
Components as the context requires; and for the   purposes of the Designated
Provisions, "Borrower" shall   mean only Moog Inc. The Designated Provisions are
  Article 5 and Sections 1.11 through 1.16, 1.27, 1.35, 1.46,   1.55, 1.60,
1.61, 1.62, 1.64, 1.65, 1.84, 6.4, 7.9, 7.10, 7.11,   7.20, 8.3 through 8.6,
8.8, 9.10 and 9.12.       "1.87 HSBC Bank" means HSBC Bank USA, National  
Association, a bank organized under the laws of the United   States of America,
successor by merger to HSBC Bank   USA.

--------------------------------------------------------------------------------



- 3 -

  "1.88 Moog Components" means Moog Components   Group Inc., a New York
corporation.             "1.89 Moog Inc." means Moog Inc., a New York  
corporation.

                (b)    Subsection (B) of Section 1.60 entitled "Permitted
Acquisitions" is deleted and replaced with the following:

  "(B) the aggregate consideration paid (whether by means of   transfer of
assets, by means of assumption of liabilities or   otherwise, other than
assumption of trade payables and   accrued short-term liabilities in the
ordinary course of   business) by the Borrower and all Subsidiaries in  
connection with all acquisitions during the term of this   Agreement does not
exceed $50,000,000 and no single   acquisition exceeds $25,000,000 unless
specifically   consented to in writing by the Agent and the Required   Lenders,
and"      

                (c)    Subsection (vii) of Section 1.63 entitled "Permitted
Indebtedness" is deleted and replaced with the following:

  "(vii) any Indebtedness arising under the Note Offering (as   defined in
Modification No. 3 hereof) including any   guaranty thereof by any Subsidiary
and renewals,   replacements and refinances thereof, provided such  
Indebtedness is subordinated to the Indebtedness under this   Agreement on terms
substantially equivalent to those set   forth in the "Subordination" section of
the "Description of   Notes" portion of the draft Prospectus Supplement  
delivered to the Agent as of the date of Modification No. 3,   or in any
subsequent version thereof not inconsistent   therewith, unless otherwise
approved in writing by the   Agent, or (viii) any other Indebtedness, the
aggregate   outstanding amount of which is not more than $50,000,000   at any
time."      

                (d)    Subsection (iii) of Section 4.1 entitled "Issuance of
Letters of Credit" is deleted and replaced with the following:

  "(iii) at no time shall the Letters of Credit Outstanding   exceed
$30,000,000."

--------------------------------------------------------------------------------



- 4 -

                (e)    The amount "$40,000,000" as set forth in Section 9.10
entitled "Consolidated Capital Expenditures" is deleted and replaced with the
amount "$50,000,000."

                (f)    The fourth sentence of Section 2.1 entitled "Making and
Obtaining    Revolving Loans" is deleted and replaced with the following:

        "The Borrower shall not at any time permit, and no Lender   shall have
any obligation to permit: (i) the aggregate   outstanding principal amounts of
all Swingline Loans,   Revolving Loans and Letters of Credit Outstanding to  
exceed the Revolving Loan Maximum Aggregate Principal   Amount at such time,
(ii) the Aggregate outstanding   principal amounts of all Revolving Loan
Extensions of   Credit of such Lender to exceed such Lender's   Commitment
Percentage of the Revolving Loan Maximum   Aggregate Principal Amount at such
time, or (iii) the   aggregate outstanding principal amounts of all Revolving  
Loans, Swingline Loans and Letters of Credit Outstanding   to or for the account
of Moog Components to exceed   $100,000,000 at such time."

                (g)    The seventh sentence of Section 2.1 entitled "Making and
Obtaining Revolving Loans" is deleted and replaced with the following:

  "Each request for Revolving Loans shall be made by the   Borrower
Representative and shall state (i) the amount   requested as the aggregate
principal amounts of such   Revolving Loans, (ii) the Business Day on which such
  Revolving Loans are requested to be made, and (iii) the   particular Borrower
for which such Revolving Loans shall   be made.  

                (h)    The following are added as new Sections 14.19, 14.20 and
14.21 of the Agreement:

  "14.19 Appointment of Borrower Representative.         (a)       Each Borrower
hereby designates Moog Inc. as   such Borrower's representative ("Borrower  
Representative") to act on behalf of such Borrower as a   representative and
agent to obtain Revolving Loans,   Swingline Loans and Letters of Credit and
execute and   deliver documents hereunder, the proceeds of which   Revolving
Loans and Swingline Loans shall be available to

--------------------------------------------------------------------------------



- 5 -

  each Borrower for the same uses as set forth in Section 7.1   hereof. As the
disclosed principal for its agent, each   Borrower shall be obligated to each
Lending Entity on   account of Revolving Loans, Swingline Loans and Letters   of
Credit as if made directly by such Lending Entity to that   Borrower,
notwithstanding the manner by which such loans   and advances are recorded on
the books and records of   Borrower Representative and of any other Borrower.  
    (b)       The proceeds of each Revolving Loan and   Swingline Loan shall be
deposited by the Agent or   Swingline Lender, as applicable, in the respective
accounts   of the Borrower as indicated by the Borrower   Representative.
Neither the Agent nor any other Lending   Entity shall have any obligation as to
the application of   such proceeds.       14.20 Co-Borrower Provisions.      
(a)       Each Borrower's obligations are independent   obligations and are
absolute and unconditional. Each   Borrower, to the extent permitted by law,
hereby waives   any defense to such obligations that may arise by reason of  
the disability or other defense or cessation of liability of   any other
Borrower for any reason other than payment in   full. Each Borrower also waives
any defense to such   obligations that it may have as a result of Agent's
election   of, or failure to exercise any right, power, or remedy,   including,
without limitation, the failure to proceed first   against such other Borrower
or any security it holds for   such other Borrower's obligations under any Loan
  Document, if any. Without limiting the generality of the   foregoing, each
Borrower expressly waives all demands   and notices whatsoever (except for any
demands or notices,   if any, that such Borrower expressly is entitled to
receive   pursuant to the terms of any Loan Document), and consents   and agrees
that Agent and/or the Lending Entities may,   without notice (except for such
notice, if any, as such   Borrower expressly is entitled to receive pursuant to
the   terms of any Loan Document) and without releasing the   liability of such
Borrower, extend for the benefit of any   other Borrower the time for making any
payment, waive or   extend the performance of any agreement or make any  
settlement of any agreement for the benefit of any other

--------------------------------------------------------------------------------



- 6 -

  Borrower, and may proceed against each Borrower, directly   and independently
of any other Borrower, as such obligee   may elect in accordance with this
Agreement.       (b)       Upon the occurrence and during the continuance of  
any Event of Default, Agent may enforce the Loan   Documents independently as to
each Borrower and   independently of any other remedy Agent or any other  
Lending Entity at any time may have or hold in connection   with such
obligations, and it shall not be necessary for   Agent to marshal assets in
favor of any Borrower or any   other Person or to proceed upon or against or
exhaust any   security or remedy before proceeding to enforce this   Agreement
or any other Loan Documents. Each Borrower   expressly waives any right to
require Agent to marshal   assets in favor of any Borrower or any other Person
or to   proceed against any other Borrower or any collateral   provided by any
Person, and agrees that Agent may   proceed against Borrower, or either of them,
or any   collateral in such order as it shall determine in its sole and  
absolute discretion, or as directed by the Required Lenders,   subject to the
terms hereof.       (c)       Agent may file a separate action or actions
against   any Borrower, whether action is brought or prosecuted with   respect
to any security or against any other Person, or   whether any other Person is
joined in any such action or   actions.       14.20 Guarantee by Moog Inc.      
(a)       Moog Inc. hereby unconditionally and irrevocably   guarantees, without
any setoff or other deduction, the   payment when due whether by acceleration or
lapse of time   or otherwise of all obligations of Moog Components now   or
hereafter existing under this Agreement or any other   agreement executed by
Moog Components in connection   with this Agreement whether such obligations are
arising or   accruing prior or subsequent to any commencement of any   case or
other proceeding pursuant to any bankruptcy,   insolvency or similar statute and
whether or not allowed as   a claim in any such case or other proceeding and
including   without limitations any and all Revolving Loans, Swingline   Loans
and reimbursement obligations under the Letters of

--------------------------------------------------------------------------------



- 7 -

  Credit, without any limitation as to amount. Such   guarantee is continuing,
absolute and unconditional and a   guaranty of payment rather than collection.
Moog Inc.   shall pay to the Agent on demand each cost and expense   (including
but not limited to if the Agent retains counsel for   advice, litigation or any
other purpose, reasonable attorneys   fees and disbursements) hereafter incurred
by the Agent in   endeavoring to enforce any obligation of Moog   Components
pursuant to this Agreement or preserve or   exercise any right or remedy of the
Agent or any Lending   Entity pursuant to this Agreement or arising as a result
of   this Agreement. This Section 14.20 shall remain in full   force and effect
and shall terminate only upon (a) the   termination of the agreement of each
Lending Entity to   extend credit to Moog Components pursuant to this  
Agreement and (b) the final indefeasible payment in full of   (i) the
obligations of Moog Components under this   Agreement and any other agreement
executed in   connection herewith, and (ii) each cost and expense that   Moog
Inc. is obligated to pay pursuant to this section of   this Agreement. Until the
termination of this section as set   forth above, Moog Inc. knowingly,
voluntarily,   intentionally and irrevocably waives without any notice   each
right of subrogation, indemnification, reimbursement   or contribution and each
similar right against Moog   Components heretofore or hereafter arising in
connection   with this Agreement or any other agreements in connection  
therewith (including but not limited to pursuant to any   agreement providing
any collateral)."    

                2.1  Limitation on Modifications. The foregoing modifications
are only applicable and shall only be effective in the specific instance and for
the specific purpose for which made, are expressly limited to the facts and
circumstances referred to herein, and shall not operate as (i) a waiver of, or
consent to non-compliance with any other provision of theAgreement or any other
Loan Document, (ii) a waiver or modification of any right, power or remedy of
either the Agent or any Lender under the Agreement or any Loan Document, or
(iii) a waiver or modification of, or consent to, any Event of Default or
Default under the Agreement or any Loan Document.

        3.    Conditions Precedent. The effectiveness of each and all of the
modifications contained in this Modification is subject to the satisfaction, in
form and substance satisfactory to the Agent, of each of the following
conditions precedent:

--------------------------------------------------------------------------------



- 8 -

                3.1    Documentation.

                        (a)    The parties hereto shall have duly executed and
delivered to the Agent fourteen (14) duplicate originals of this Modification.

                        (b)    Moog Inc. and Moog Components shall have duly
executed and delivered to the Agent Replacement Revolving Notes in favor of each
of the Lenders, in form and content satisfactory to the Agent.

                        (c)    Moog Inc. and Moog Components shall have duly
executed and delivered to the Agent a Replacement Swingline Loan Note in favor
of the Swingline Lender, in form and content satisfactory to the Agent.

                        (d)    Each of Moog Inc., Moog Components and the other
Guarantors shall have executed and delivered to the Agent Reaffirmation and
Amendment Agreements in form and content satisfactory to the Agent with respect
to each of the Loan Documents executed and delivered by such party reaffirming
the continuing effectiveness of such Loan Documents and agreeing that any
guaranty or grant of security therein also extends to obligations of Moog
Components under the Loan Agreement.

                        (e)    Moog Inc. and Moog Components shall have executed
and delivered to the Agent a certificate setting forth the resolutions and other
authorizing documents as necessary for the transactions contemplated by this
Modification.

                        (f)    Counsel to Moog Inc., Moog Components, and the
other Guarantors shall have delivered an opinion to the Agent in form and
content acceptable to the Agent, addressed to each Lending Entity and the
Agents, and covering such matters as are requested by the Agent and its counsel
with respect to this Modification and the Reaffirmation and Amendment Agreements
and other documents required in connection herewith.

                3.2    No Default. As of the effective date of this
Modification, no Default or Event of Default shall have occurred and be
continuing.

                3.3    Representations and Warranties. The representation and
warranties contained in Section 4 hereof and in the Agreement shall be true
correct and complete as of the effective date of this Modification as though
made on such date, unless they specifically speak as of another date.

                3.4    Other. The Agent shall have received such other approvals
or documents as any Lender through the Agent may reasonably request, and all
legal matters incident to the foregoing shall be satisfactory to the Agent and
its counsel.

        4.    Representations and Warranties of Borrower. Moog Inc. and Moog
Components hereby represent and warrant as follows:

--------------------------------------------------------------------------------



- 9 -

                4.1    Each of the representations and warranties set forth in
the Agreement is true, correct, and complete on and as of the date hereof as
though made on the date hereof, unless they specifically speak as of another
date and the Agreement and each of the other Loan Documents remains in full
force and effect.

                4.2    As of the date hereof, there exists and will exist no
Default or Event of Default under the Agreement or any other Loan Document, and
no event which, with the giving of notice or lapse of time, or both, would
constitute a Default or Event of Default.

                4.3    The execution, delivery and performance by Moog Inc. of
this Modification is within Moog Inc.'s corporate powers, have been duly
authorized by all necessary corporate action, and do not, and will not, (i)
contravene Moog Inc.'s certificate of incorporation or by-laws, (ii) violate any
law, including without limitation the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934, as amended, or any rule, regulation (including
Regulations T, U or X of the Board of Governors of the Federal Reserve System)
order, writ, judgment, injunction, decree, determination or award, and (iii)
conflict with or result in the breach of, or constitute a default under, any
material contract, loan agreement, mortgage, deed of trust or any other material
instrument or agreement binding on Moog Inc. or any Subsidiary or any of their
properties or result in or require the creation or imposition of any lien upon
or with respect to any of their properties.

                4.4    The execution, delivery and performance by Moog
Components of this Modification is within Moog Component's corporate powers,
have been duly authorized by all necessary corporate action, and do not, and
will not, (i) contravene Moog Component's certificate of incorporation or
by-laws, (ii) violate any law, including without limitation the Securities Act
of 1933, as amended, or the Securities Exchange Act of 1934, as amended, or any
rule, regulation (including Regulations T, U or X of the Board of Governors of
the Federal Reserve System) order, writ, judgment, injunction, decree,
determination or award, and (iii) conflict with or result in the breach of, or
constitute a default under, any material contract, loan agreement, mortgage,
deed of trust or any other material instrument or agreement binding on Moog
Components or any Subsidiary or any of their properties or result in or require
the creation or imposition of any lien upon or with respect to any of their
properties.

                4.5    This Modification has been duly executed and delivered by
Moog Inc., Moog Components and by the other Guarantors, and is the legal, valid
and binding obligation of each of them, enforceable against the Moog Inc., Moog
Components and each of the other Guarantors in accordance with its terms.

                4.6    No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body or any
other third party is required for (i) the due execution, delivery or performance
by Moog Inc., Moog Components and the other Guarantors of this Modification or
any other agreement or document related hereto or contemplated hereby to which
Moog Inc., Moog Components or any of the other Guarantors is

--------------------------------------------------------------------------------



- 10 -

or is to be a party or otherwise bound, or (ii) the exercise by the Agent or any
Lender of its rights under the Agreement as modified by this Modification.

        5.    Other.

                5.1    Moog Inc. agrees to pay all out-of-pocket expenses and
fees of the Agent in connection with the negotiation, preparation and execution
of this Modification including the reasonable fees and disbursements of counsel
to the Agent.

                5.2    This Modification may be executed in any number of
counterparts and by the parties hereto on separate counterparts, each of which
when so executed and delivered shall be an original, but all such counterparts
shall together constitute one and the same agreement.

                5.3    This Modification shall be governed by and construed
under the internal laws of the State of New York, as the same may be from time
to time in effect, without regard to principles of conflicts of laws.

[Signature Pages Follow]

--------------------------------------------------------------------------------

       



        The parties hereto have caused this Modification to be duly executed as
of the date shown at the beginning of this Modification.

  HSBC BANK USA, NATIONAL ASSOCIATION       By: /s/ John G. Tierney     Name:
John G. Tierney   Title: Vice President       MANUFACTURERS AND TRADERS   TRUST
COMPANY       By: /s/ Mark E. Hoffman     Name: Mark E. Hoffman   Title: Vice
President       FLEET BANK, A BANK OF AMERICA COMPANY       By: /s/ Colleen M.
O'Brien     Name: Colleen M. O'Brien   Title: Vice President       KEYBANK
NATIONAL ASSOCIATION       By: /s/ William R. Perkins     Name: William R.
Perkins   Title: Vice President       BANK OF TOKYO-MITSUBISHI   TRUST COMPANY  
    By: /s/ R. Toyoshima     Name: R. Toyoshima   Title: Vice President

Signature Page to Modification No. 3

--------------------------------------------------------------------------------



 

PNC BANK, NATIONAL ASSOCIATION       By: /s/ Stephen J. Boyd     Name: Stephen
J. Boyd   Title: Vice President       JPMORGAN CHASE BANK, N.A.       By: /s/
Michael E. Wolfram     Name: Michael E. Wolfram   Title: Vice President      
CITIZENS BANK OF PENNSYLVANIA       By: /s/ Edward J. Kloecker, Jr     Name:
Edward J. Kloecker, Jr   Title: Vice President       COMERICA BANK       By: /s/
Sarah R. West     Name: Sarah R. West   Title: Assistant Vice President      
SOCIETE GENERALE       By: /s/ Eric E. O. Siebert     Name: Eric E. O. Siebert  
Title: Managing Director       HSBC BANK USA, NATIONAL ASSOCIATION,   as Agent  
    By: /s/ John G. Tierney     Name: John G. Tierney   Title: Vice President

Signature Page to Modification No. 3

--------------------------------------------------------------------------------



 

MOOG INC., as a borrower and as a guarantor       By: /s/ Robert R. Banta    
Name: Robert R. Banta   Title: Executive Vice President       MOOG COMPONENTS
GROUP INC., as a borrower   and as a guarantor       By: /s/ Timothy P. Balkin  
  Name: Timothy P. Balkin   Title: Treasurer       MOOG FSC LTD., as a guarantor
      By: /s/ Timothy P. Balkin     Name: Timothy P. Balkin   Title: Treasurer  
    MOOG PROPERTIES, INC., as a guarantor       By: /s/ Timothy P. Balkin    
Name: Timothy P. Balkin   Title: Treasurer       MOOG INDUSTRIAL CONTROLS  
CORPORATION, as a guarantor       By: /s/ Timothy P. Balkin     Name: Timothy P.
Balkin   Title: Treasurer

Signature Page to Modification No. 3

--------------------------------------------------------------------------------